                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION
_____________________________________________________________________________

 PIZZA LOVES EMILY HOLDINGS, LLC,            )
                                             )
                        Plaintiff,           )
                                             )
            v.                               ) Case No.:   3:20-cv-00429
                                             )
THE CINCINNATI INSURANCE COMPANY,            )
THE CINCINNATI CASUALTY COMPANY, and )
THE CINCINNATI INDEMNITY COMPANY,            )
                                             )
                        Defendants.          )
                                             )
_____________________________________________________________________________

       THE CINCINNATI DEFENDANTS’ MEMORANDUM IN SUPPORT OF
        THEIR MOTION TO DISMISS PURSUANT TO FED.R.CIV.P. 12(b)(6)
_____________________________________________________________________________

       Defendant, The Cincinnati Insurance Company, and Improperly Named Defendants, The

Cincinnati Casualty Company and The Cincinnati Indemnity Company (collectively with The

Cincinnati Insurance Company, unless otherwise stated, “Cincinnati”), by their attorneys, submit

herewith this Memorandum In Support Of Their Motion To Dismiss pursuant to Fed. R. Civ. P.

12(b)(6), on the basis that the Plaintiff fails to state a claim upon which relief may be granted.

                   INTRODUCTION AND SUMMARY OF ARGUMENTS

       The Policy at issue supplies property insurance coverage. It is designed to indemnify loss

or damage to property, such as in the case of a fire or storm. Coronavirus (or “COVID-19”) does

not damage property; it hurts people. Plaintiff demands the Policy’s Business Income, Extra

Expense, and Civil Authority coverages. But, because they are part of a property insurance policy,

these coverages protect Plaintiff only for income losses tied to physical damage to property, not

for economic loss caused by governmental or other efforts to protect the public from disease. See




   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 1 of 24 PageID #: 426
Whitaker v. Nationwide Mut. Fire Ins. Co., 115 F. Supp. 2d 612, 617 (E.D. Va. 1999) (the “direct

physical loss” language in the policy provides a further limitation on the types of loss covered).

See also Mastellone v. Lightning Rod Mut. Ins. Co., 175 Ohio App. 3d 23, 2008-Ohio-311, 884

N.E.2d 1130, ¶ 68 (8th Dist) (Stewart, J.).

        The Plaintiff’s allegations actually establish that it has not sustained any losses attributable

to direct physical loss to property, and thus has not sustained a covered loss under the Policy.

Instead, Plaintiff alleges that the pandemic spreads COVID-19 among humans. Moreover, the

same direct physical loss requirement applies to all the coverages for which Plaintiff sues. Thus,

it applies to the Civil Authority coverage as well as the Business Income and related Extra Expense

coverages.

        Plaintiff does not sufficiently plead its claim. It merely states labels and conclusions about

direct physical loss. But, there must be factual allegations showing direct physical loss and there

are none. At bottom, Plaintiff bears the initial burden of showing actual direct physical loss to

property. This is always necessary to make a prima facia case for property insurance coverage.

Because Plaintiff fails to allege direct physical loss, Plaintiff’s Complaint should be dismissed.

                                            ARGUMENT

I.      BACKGROUND FACTS AND GENERAL INSURANCE LAW PRINCIPLES.

        A.      Allegations Of The Complaint.

        The Complaint includes the following allegations:

        •       “Plaintiff is the owner and operator of restaurants in Nashville, Tennessee, as well
                as New York, Pennsylvania and Washington, D.C., who has been forced, by recent
                orders issued by various cities and states including the City of Nashville and the
                State of Tennessee, to cease and/or curtail its operations . . . as part of government
                efforts to address the COVID-19 crisis.” (Dkt. No. 1, Compl. at ¶ 1).




                                                   2

     Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 2 of 24 PageID #: 427
       •       Defendants issued Plaintiff “commercial businessowners insurance policies.”
               (Compl. at ¶ 2).1

       •       Plaintiff has been subject to certain “Closure Orders” that have limited the number
               of people permitted to dine-in at the restaurant, and thereafter limited Plaintiff to
               providing only delivery and carry-out food and beverage service and prohibited
               Plaintiff from providing dine-in food and beverage service. Other closure orders
               required people to stay at home unless engaged in essential activities. (Compl. at
               ¶¶ 3-7).

       •       In Nashville and Davidson County, Tennessee, the Metro Health Department
               “issued a ‘Safer at Home Order’ closing all dine-in restaurant operations in an effort
               to mitigate the impact of COVID-19, to bend the curve of new infections and to
               disrupt the spread of the virus, with the goal of saving lives and reducing strain on
               local healthcare resources[.]” (Compl. at ¶ 4).

       •       The Governor of Tennessee issued an Executive Order, “which ordered all
               Tennesseans to stay home unless engaged in an enumerated essential
               service/activity to avoid exposure to and the spread of COVID-19.” (Compl. at ¶ 5).

       •       In Washington, D.C., the Mayor issued an Order prohibiting on-site dining “in an
               effort to slow the community transmission of communicable diseases like COVID-
               19 by limiting public activities and engaging in social distancing[,]” and “to protect
               the vulnerable populations during the COVID-19 public health emergency.”
               (Compl. at ¶ 6(a)).

       •       The Governor of Pennsylvania issued an order requiring “all restaurants and bars
               to close their dine-in facilities to help stop the spread of COVID-19.” (Compl. at
               ¶ 6(b)).

       •       The Mayor of New York City signed an Executive Order limiting restaurants and
               bars to providing take-out or delivery service, “to reduce the number of
               opportunities for the person-to-person transmission of COVID-19.” (Compl. at
               ¶ 6(c)).

       •       “Because of the municipal and statewide closures and stay at home orders, the
               public has been denied access to Plaintiff’s restaurants.” (Compl. at ¶ 7).



1
 In fact, as the Policy attached to the Complaint shows, Plaintiff entered into a single insurance
contract with The Cincinnati Insurance Company. The remaining Cincinnati entities are separate
entities that have no relationship, contractual or otherwise, with Plaintiff. Accordingly, they are
improper parties to this Lawsuit and must be dismissed. (See Dkt. No. 1-14, Compl., Ex. A, Policy
at p. 13). In any event, as shown, there is no coverage under the Policy for Plaintiff’s alleged losses.

                                                   3

    Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 3 of 24 PageID #: 428
       •       Defendants began issuing blanket denials to insureds for any losses related to the
               Closure Orders, and Cincinnati breached its insurance contract and acted in bad
               faith by having denied coverage for Plaintiff’s COVID-19 related losses. (Compl.
               at ¶¶ 8 & 55).

       •       “The Defendants Policies [sic] do not exclude losses from viruses or pandemics.
               Thus, the all-risk Policies purchased by the Plaintiff cover losses caused by viruses,
               such as COVID-19.” (Compl. at ¶ 28).

        •      “With respect to business interruption losses, ‘suspension’ means: (1) ‘the partial
               slowdown or complete cessation of your business activities’; or (2) ‘that a part or
               all of the described premises is rendered untenantable if coverage for Business
               Income applies.’” (Compl. at ¶ 30) (quotations in original).2

       •       “Emerging research on the virus and recent reports from the CDC indicate that the
               COVID-19 strains physically infect and can stay alive on surfaces for at least 17
               days, a characteristic that renders property exposed to the contagion potentially
               unsafe and dangerous. Other research indicates that the virus may linger on surfaces
               for up to four weeks in low temperatures. (Compl. at ¶ 37).

       •       “The continuous presence of the coronavirus on or around Plaintiff’s premises has
               rendered the premises unsafe and unfit for its intended use and therefore caused
               physical property damage or loss under the Polic[y].” (Compl. at ¶ 38).

       •       The Closure Orders “prohibited the public from accessing Plaintiff’s restaurant,
               thereby causing the necessary suspension of its operations and triggering the Civil
               Authority coverage under the Polic[y],” and, “[a]s a result of the Closure Orders,
               the Plaintiff has suffered substantial Business Income losses and incurred Extra
               Expense [and] has been forced to furlough its workers and may have to close some
               or all of its locations permanently.” (Compl. at ¶¶ 40-41).

       B.      The Cincinnati Policy.

               1.      The Policy And The Coverage.

       The Cincinnati Insurance Company issued a policy of insurance to Pizza Loves Emily

Holdings, LLC, Policy No. EPP 054 76 36, effective from August 15, 2019 to August 15, 2020


2
 Contrary to the allegations of the Complaint, the Policy defines “suspension” to mean “slowdown
or cessation of your business activities; and [t]hat a part or all of the ‘premises’ is rendered
untenantable.” (See, e.g., Dkt. No. 1-14, pp. 80 & 154) (emphasis added; internal sub-numbering
omitted). No facts alleged in the Complaint show the Plaintiff’s premises were untenantable. But,
even if they were, the Complaint fails as a matter of law because it does not allege physical loss to
property caused by the Coronavirus, the Closure Orders, or otherwise.
                                                 4

    Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 4 of 24 PageID #: 429
(“the Policy”).3 For present purposes, the pertinent parts of the Policy are form FM 101 05 16, and

form FA 213 05 16. (Policy at pp. 41-80 & 146-154, respectively). The Building and Personal

Property Coverage form, FM 101 05 16, is the main property coverage form. The Business Income

(and Extra Expense) Coverage form, FA 213 05 16, addresses business income and extra expense.

Using the same language, each form supplies Business Income coverage, Civil Authority coverage,

and Extra Expense coverage.

       Under Tennessee law, an insurance policy is generally to be interpreted as any other

contract. Am. Justice Ins. Reciprocal v. Hutchison, 15 S.W.3d 811, 814 (Tenn. 2000). In construing

an insurance contract, “the language of the policy should be given its plain and ordinary meaning.”

Burdett Oxygen Co. of Cleveland, Inc. v. Employers Surplus Lines Ins. Co., 419 F. 2d 247, 248

(6th Cir. 1969). The court must read the insurance contract as a layperson would read it. Paul v.

Ins. Co. of N. Am., 675 S.W.2d 481, 484 (Tenn. Ct. App. 1984). Further, “the contract should be

read as a whole and each word given its appropriate meaning, if possible.” Burdett Oxygen Co. of

Cleveland, Inc., 419 F. 2d at 248; Mid–South Title Ins. Corp. v. Resolution Trust Corp., 840

F.Supp. 522, 526 (W.D. Tenn. 1993).

       The only issue in this case is whether the losses claimed by Plaintiff fall within the coverage

provided by the Policy. Plaintiff, like any claimant under a policy, has the initial burden of proving

that a loss comes within the terms of the policy. Blaine Constr. Corp. v. Ins. Co. of N. Am., 171 F.

3d 343, 349 (6th Cir. 1999). The interpretation of an insurance contract is a matter of law to be

determined by the court. Black v. State Farm Mut. Auto. Ins. Co., 101 S.W.3d 427, 428 (Tenn. Ct.




3
  Plaintiff attached a copy of the Policy to the Complaint. Attachments to the complaint are
considered to be part of the complaint. Rondigo, LLC v. Township of Richmond, 641 F.3d 673, 681
(6th Cir. 2011). For brevity, citations to “Policy at p. __” refer to the Dkt. No 1-14. The page
numbers correspond to the ECF file-stamped page numbers at the bottom of Dkt. No. 1-14.
                                                  5

    Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 5 of 24 PageID #: 430
App. 2002). Thus, the issues in this Motion to Dismiss are particularly appropriate for resolution

at this time.

                2.     The Direct Physical Loss Requirement.

        The requirement of “direct physical loss” is a core element in property insurance policies

like Plaintiff’s. The requirement appears in multiple places. For example, direct physical loss to

the Plaintiff’s property is required for Business Income coverage:

        We will pay for the actual loss of “Business Income” you sustain due to the
        necessary “suspension” of your “operations” during the “period of restoration.” The
        suspension must be caused by direct “loss” to property at “premises” which are
        described in the Declarations and for which a “Business Income” Limit of
        Insurance is shown on the Declarations. The “loss” must be caused by or result
        from a Covered Cause of Loss.

(Policy at pp. 58 & 146). The term “loss” is defined to mean physical loss or physical damage.

(Policy at pp. 78 & 154) (emphasis added). Accordingly, direct physical loss is required for

Business Income coverage. This requirement is plainly stated throughout the policy and these

words are not ambiguous.

                3.     The Requirement That There Be A Covered Cause Of Loss.

        The requirement of direct physical loss additionally appears in the Covered Cause of Loss

threshold requirement for any coverage:

        SECTION A. COVERAGE
        We will pay for direct “loss” to Covered Property at the “premises” caused by or
        resulting from any Covered Cause of Loss.

(Policy at pp. 43 & 147).

        Covered Cause of Loss is defined as “direct ‘loss’ unless the ‘loss’ is excluded or limited

in this Coverage Part.” (Policy at pp. 45 & 147). As stated, “loss” is defined, in relevant part, as

physical loss or physical damage. (Policy at pp. 78 & 154) (emphasis added). Accordingly, direct

physical loss is a necessary element of Covered Cause of Loss. As discussed in more detail below,

                                                 6

    Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 6 of 24 PageID #: 431
Civil Authority coverage applies when a “Covered Cause of Loss causes damage to property other

than Covered Property at a ‘premises’.” Therefore, because direct physical loss is an element of

Covered Cause of Loss, a Plaintiff must establish direct physical loss in order to meet its burden

of establishing that the Civil Authority coverage applies. The same applies to the Extra Expense

coverage because it too requires physical loss for the coverage to apply. (Policy at pp. 59 & 148)

(emphasis added).

               4.      The Presence Or Absence Of Exclusions Is Irrelevant Unless Plaintiff
                       First Establishes That The Loss Falls Within The Terms Of The
                       Coverage.

       Plaintiff points out that the Policy lacks any exclusion explicitly referencing viruses and

argues that this is evidence that losses from a virus were intended to be covered. (Compl. at ¶ 28).

Not true. The law is clear that the policyholder bears the initial burden of demonstrating the alleged

“loss” falls within the policy. Blaine Constr. Corp., 171 F.3d 343 at 349. The presence or absence

of an exclusion addressing a specific condition, such as a virus, does not shed any light on whether

there has been direct physical loss in the first instance. Exclusions do not create coverage. Rather,

exclusions should also be read ad seriatim such that each exclusion reduces coverage and operates

independently with reference to the insuring agreement. Standard Fire Insurance Company v.

Chester -O'Donley & Associates, Inc., 972 S.W.2d 1, 8 (Tenn. Ct. App. 1998) (applying Kentucky

substantive law). See also, Mastellone, 175 Ohio App. 3d 23, 2008-Ohio-311, 884 N.E.2d 1130,

at ¶¶ 61-69; and Zinser v. Auto-Owners Ins. Co., 12th Dist. Butler No. CA2016-08-144, 2017-

Ohio-5668, ¶ 33 (Powell, J., concurring and dissenting in part) (“[S]ince I would find the AC units

are not covered property under the policy, any further analysis of the policy’s exclusions and

limitations is unnecessary.”).




                                                  7

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 7 of 24 PageID #: 432
                5.      The Requirements Of The Civil Authority Coverage.

         In addition to the direct physical loss requirement, Civil Authority coverage requires that

an insured suffer actual loss of Business Income caused by the specific actions of a civil authority.

This coverage is only provided if all of the following apply:

         (a)    A Covered Cause of Loss caused damage to property other than Covered
                Property at the insured premises;

         (b)    Access to the insured premises is prohibited by civil authority;

         (c)    Access to the area immediately surrounding the damaged property is
                prohibited by civil authority as a result of the damage to other property; and

         (d)    The action of civil authority is taken in response to dangerous physical conditions
                resulting from the damage or continuation of the Covered Cause of Loss that caused
                the damage, or the action is taken to enable a civil authority to have unimpeded
                access to the damaged property.

(Policy at pp. 59 & 147) (emphasis added). Accordingly, Civil Authority coverage requires, among

other things, direct physical loss to property other than the insured’s property and prohibition of

access to the insured’s property as a result of that direct physical loss. Plaintiff fails to allege facts

to show that any of the elements for Civil Authority coverage are met.

II.      MOTION TO DISMISS STANDARD.

         When evaluating a motion to dismiss for failure to state a claim, the Court must determine

whether the complaint alleges “sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The Court “need not accept as true legal conclusions or

unwarranted factual inferences, and conclusory allegations or legal conclusions masquerading as

factual allegations will not suffice.” D’Ambrosio v. Marino, 747 F. 3d 378, 383 (6th Cir. 2014)

(quoting Terry v. Tyson Farms, Inc., 604 F. 3d 272, 275–76 (6th Cir. 2010)). “[A] plaintiff's

obligation to provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and

                                                    8

      Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 8 of 24 PageID #: 433
conclusions, and a formulaic recitation of the elements of a cause of action will not do.’” Id.

(quoting Republic Bank & Tr. Co. v. Bear Stearns & Co., Inc., 683 F. 3d 239, 246–47 (6th Cir.

2012)). Stated differently, “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Iqbal, 129 S. Ct. at 1949 (quoting Twombly, 550 U.S.

at 557) (internal quotations omitted).

       In addition, the defendant may also rely on the exhibits attached by the plaintiff to the

complaint when evaluating a motion to dismiss to show the plaintiff is not entitled to relief.

Rondigo, LLC v. Township of Richmond, 641 F. 3d 673, 681 (6th Cir. 2011). Specifically, the court

can consider insurance policies attached to or referenced in the complaint when ruling on a Rule

12(b)(6) motion. Valley Creek Land & Timber v. Colonial Pipeline Co., 432 F.Supp.3d 1360, 1363

(11th Cir. 2020). Considering documents that are central to the complaint does not change a motion

to dismiss into a motion for summary judgment when the documents are undisputed in their

authenticity. Id. In this case, therefore, the court can and should consider the Closure Orders and

the Policy attached to the complaint, because they are central to the complaint and their contents

and authenticity are not in dispute.

       Where the Complaint’s allegations are in conflict with the terms of the Policy and the

Closure Orders, the terms of the Policy and the Closure Orders control. See, e.g., 5 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1327 & n. 22 (4th ed.) (Wright &

Miller) (“It appears to be well settled that when a disparity exists between the written instrument

annexed to the pleadings and the allegations in the pleadings, the terms of the written instrument

will control, particularly when it is the instrument being relied upon by the party who made it an

exhibit.”) (collecting cases).




                                                 9

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 9 of 24 PageID #: 434
           In deciding a 12(b)(6) motion, courts have said that they accept the truth of “facts,”

“material facts,” “well-pleaded facts,” and “well-pleaded allegations,” but they do not accept

“legal conclusions,” “unsupported conclusions” or “sweeping legal conclusions cast in the form

of factual allegations.” 5A WRIGHT & MILLER, supra note 3, § 1357, at 311-318. These

standards are important as applied to this case, because as discussed below, Plaintiff has not

adequately alleged direct physical loss. Thus, the principles articulated in Iqbal, Twombly, Blaine,

D’Ambrosio, Republic Bank and WRIGHT & MILER are not fulfilled. Plaintiff glosses over the

necessary requirement of direct physical loss by pleading unsupported, sweeping conclusions.

These conclusions do not “move the needle” and should be ignored.

III.       THE COMPLAINT FAILS TO STATE A CLAIM UPON WHICH RELIEF CAN
           BE GRANTED BECAUSE IT DOES NOT ALLEGE DIRECT PHYSICAL LOSS.

           A.     The Complaint Does Not Allege Direct Physical Loss To Plaintiff’s Premises.

           Plaintiff does not allege facts showing any direct physical loss. The alleged facts simply

do not show direct physical loss. There are no allegations of a physical or structural alteration of

Plaintiff’s property. Rather, the Complaint alleges only “threadbare recitals” and “formulaic

recitations.” This is woefully insufficient given the pleading requirements mandated in cases like

Twombly and Iqbal. Since Plaintiff does not allege any facts that sustain the claim, it cannot

possibly prove its claim. See Mastellone, 175 Ohio App.3d 23, 2008-Ohio-311, 884 N.E.2d 1130,

at ¶ 68.

           Mastellone, is very close, factually, to the present case. The relevant policy language in

Mastellone was the same as that in the Cincinnati Policy. It too required “direct physical loss,”

also referred to in Mastellone as physical injury to property. Id. at ¶¶ 61-62. Mastellone holds that

mold on building siding did not constitute physical injury because it did not adversely affect the

building’s structural integrity. In this context, Mastellone rejected the argument that dark staining

                                                   10

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 10 of 24 PageID #: 435
on the siding was physical injury, because the staining was “only temporary and did not affect the

structure of the wood.” The mold could be removed via cleaning, and its presence “did not alter or

otherwise affect the structural integrity of the siding.” Id. at ¶¶ 61-69. Mastellone relies on a

leading insurance treatise: “[t]he requirement that the loss be ‘physical,’ given the ordinary

definition of that term, is widely held to exclude alleged losses that are intangible or incorporeal,

and, thereby, to preclude any claim against the property insurer when the insured merely suffers a

detrimental economic impact unaccompanied by a distinct, demonstrable, physical alteration of

the property”. 10A Couch on Ins. § 148:46 (3d Ed.1998). Accordingly, the Mastellone court found

there was no coverage.

       Here, the supposed presence of COVID-19 did not affect the structural integrity of the

property. The loss Plaintiff alleges is caused by the presence of the virus in our world, not by any

physical damage or effect on Plaintiff’s building or someone else’s property. Indeed, the

Complaint admits that premises where the virus has been confirmed to be present, such as hospitals

and nursing homes, have remained open. (See, e.g., Dkt. No. 1-3, p. 3; Dkt. No. 1-4, p. 7; Dkt. No.

1-5, pp. 3-4). These properties remain open because, like Plaintiff’s premises in this case, they are

themselves undamaged.

       Moreover, even if COVID-19 could cause direct physical loss to the premises, which it

cannot, Plaintiff again makes only “labels and conclusions” and “conclusory allegations” that

COVID-19 was ever on its premises at all. The only time the Complaint asserts that COVID-19

was ever on Plaintiff’s premises is in Paragraph 38, which alleges “[t]he continuous presence of

the coronavirus on or around Plaintiff’s premises has rendered the premises unsafe and unfit for

its intended use and therefore caused physical property damage or loss under the Polic[y].”

(Compl. at ¶ 38). The vague, amorphous and non-specific reference to “the continuous presence



                                                 11

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 11 of 24 PageID #: 436
of the coronavirus on or around Plaintiff’s premises” constitutes an “unwarranted factual

inference,” a “formulaic recitation of the elements of [Plaintiff’s] cause of action,” and a

“[t]hreadbare recital of the elements of a cause of action, supported by mere conclusory

statements” -- all in violation of Iqbal, Twombly and D’Ambrosio. To satisfy the well-established

pleading requirements of these cases, Plaintiff must plead the factual basis for its assertion that

COVID-19 is on or around Plaintiff’s premises”. Plaintiff has not done so. The Court should

accordingly dismiss Plaintiff’s Complaint on the basis that, even assuming that COVID-19 causes

direct physical loss, Plaintiff has not adequately pleaded it was ever on Plaintiff’s premises to

begin with.

       Moreover, even if present on Plaintiff’s premises, the Complaint admits that, like the mold

in Mastellone, the Centers for Disease Control (CDC) recognizes that COVID-19 can be removed

by cleaning affected surfaces. “WHEREAS” Plaintiff admits, “the CDC advises that . . . the

following health guidelines . . . should be followed: (2) . . . disinfecting frequently used items and

surfaces as much as possible.” (See, e.g., Dkt. No. 1-4, p. 2). For this reason, Plaintiff further

admits that “essential businesses” that are not subject to the Closure Orders include companies

providing supplies for essential business operations, including “chemicals, soaps, and detergent

(Dkt. No. 1-4, pp. 10-11, ¶ 20), and “non-grocery products and products necessary to maintaining

. . . sanitation.” (Dkt. No. 1-4, pp. 10-11, ¶ 6). These admissions are consistent with the position

of the CDC, which has instructed that the Coronavirus can be wiped off surfaces by cleaning: “The

virus that causes COVID-19 can be killed if you use the right products. EPA has compiled a list of

disinfectant products that can be used against COVID-19, including ready-to-use sprays,

concentrates, and wipes.” See CDC Reopening Guidance for Cleaning and Disinfecting (4/28/2020),

attached hereto as Ex. A; See also CDC, Cleaning and Disinfection for Households,



                                                 12

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 12 of 24 PageID #: 437
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cleaning-disinfection.html

(accessed July 9, 2020).4

        Thus, as in Mastellone, even if Plaintiff had alleged there is actual presence of the

Coronavirus on the surfaces of Plaintiff’s restaurant, the Complaint fails to allege direct physical

loss. The Complaint admits the virus either dies naturally in days, or it can be wiped away. Thus,

the Complaint’s allegations fall squarely within Mastellone’s holding that an organic substance on

a surface is not direct physical loss as a matter of law when it can be wiped away. And here, if not

wiped away, the virus dies naturally within hours or days. Stated differently, the Complaint makes

“threadbare recitals” and “formulaic recitations” of direct physical loss in violation of the pleading

requirements articulated in Twombly and Iqbal, but it fails to allege facts that “raise a right to

relief” and “state a plausible claim for relief” as required by Twombly and Iqbal. In essence, the

Complaint seeks recovery for the presence of a cleanable organic substance that Mastellone holds

is not direct physical loss as a matter of law. As discussed in the following paragraphs, Mastellone

does not stand alone in this regard.

        Furthermore, the Complaint “dances around” the direct physical loss issue. It does not

assert damage to the structural integrity of the property. Instead, it asserts that the “physical closing

and/or inability of Plaintiff to open due to the Closure Orders . . . constitutes a physical loss so as

to entitle it to coverage under the policy.” (Compl. at ¶ 11). Plaintiff does not allege a direct

physical loss that would “raise a right to relief” and “state a plausible claim for relief” as required

by Twombly and Iqbal. Direct physical loss is not, as a matter of law, established by an organic



4
  “[I]f a plaintiff references or quotes certain documents, or if public records refute a plaintiff’s
claim, a defendant may attach those documents to its motion to dismiss, and a court can then
consider them in resolving the Rule 12(b)(6) motion without converting the motion to dismiss into
a Rule 56 motion for summary judgment.” Watermark Senior Living Ret. Communities, Inc. v.
Morrison Mgmt. Specialists, Inc., 905 F.3d 421, 425 (6th Cir. 2018).
                                                   13

    Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 13 of 24 PageID #: 438
substance that allegedly is “on or about” the property, that allegedly denies use of the property or

that causes a suspension of operations at the property. In the final analysis, the Complaint does not

allege direct physical loss, and consequently there is no Business Income coverage.

          B.     American Case Law Is Overwhelmingly Consistent With Cincinnati’s Position
                 Here.

          No case, in Tennessee, or elsewhere, has held that a virus constitutes direct physical loss.

By contrast, Mastellone is not alone in holding that direct physical loss requires actual, tangible,

permanent, physical alteration of property. See, e.g., 10A Couch on Ins. § 148:46 (“The

requirement that the loss be ‘physical,’ given the ordinary definition of that term, is widely held to

exclude alleged losses that are intangible or incorporeal and, thereby, to preclude any claim against

the property insurer when the insured merely suffers a detrimental economic impact

unaccompanied by a distinct, demonstrable, physical alteration of the property.”) (emphasis

added).

          Source Food Technology, Inc. v. U.S. Fidelity & Guarantee Co., 465 F. 3d 834, 838 (8th

Cir. 2006) (Minn.), is one of many cases that is to the same effect as Mastellone. There, the U.S.

government imposed an embargo on the import of Canadian beef following the detection of Mad

Cow Disease in Canadian cattle. Despite no evidence that its beef was contaminated, Source Food

could not import it into the U.S. because of the embargo. It claimed lost business income under its

insurance policy, which, like the policy here, provided coverage if the suspension of business

operations was “caused by direct physical loss to Property”. Id. at 835. Source Food argued “that

the closing of the border caused direct physical loss to its beef product because the beef product

was treated as though it were physically contaminated by mad cow disease and lost its function.”

Id. at 836. Source Food rejects this argument: “To characterize Source Food’s inability to transport

its truckload of beef product across the border and sell the beef product in the United States as

                                                  14

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 14 of 24 PageID #: 439
direct physical loss to property,” the court held, “would render the word ‘physical’ meaningless.”

Id. at 838. In essence, the loss of the opportunity to use property does not render the property itself

damaged, broken, dysfunctional or incapable of being used.

       Similarly, Philadelphia Parking Authority v. Federal Insurance Co., 385 F.Supp.2d 280,

289 (S.D.N.Y. 2005), holds that there was no direct physical loss to an airport parking facility that

had to close on September 11, 2001 due to the terrorist attacks. See also Pentair, Inc. v. Am. Guar.

& Liab. Ins. Co., 400 F. 3d 613, 616 (8th Cir. 2005); City of Burlington v. Indem. Ins. Co. of N.

Am., 332 F. 3d 38, 44 (2d Cir. 2003); N.E. Ga. Heart Ctr., P.C. v. Phoenix Ins. Co., 2014 WL

12480022, at *7 (N.D. Ga. May 23, 2014); MRI Healthcare Ctr. of Glendale, Inc. v. State Farm

Gen. Ins. Co., 187 Cal. App. 4th 766, 780 (2010).

       Furthermore, Mastellone states a majority view with its holding that where property can be

cleaned, it is not physically damaged. See, e.g., Mama Jo’s, Inc. v. Sparta Ins. Co., 2018 WL

3412974, at *9 (S.D. Fla. June 11, 2018) (“[w]ith regards to Plaintiff’s initial claim for cleaning,

cleaning is not considered direct physical loss.”); Universal Image Prods., Inc. v. Chubb Corp.,

703 F.Supp.2d 705, 710 (E.D. Mich. 2010) (a complete cleaning of a ventilation system was not a

direct physical loss), aff’d, 475 Fed.Appx. 569 (6th Cir. 2012). Social Life Magazine, Inc. v.

Sentinel Ins. Co., Ltd., 1:20-cv-03311-VEC (S.D.N.Y.), ECF No. 24-1 at pp. 5 & 15, infra.

       In sum, the cases nationally demonstrate that the presence of the virus in the community is

not direct physical loss to property.

       C.      Tennessee Law Is Consistent With Mastellone And The Cases Nationally.

       Tennessee cases are consistent with the law nationally, such as Mastellone. The phrase

“direct physical” modifies both the terms “loss of” and “damage to” covered property. S.E. Mental

Health Ctr., Inc. v. P. Ins. Co., Ltd., 439 F.Supp.2d 831, 837 (W.D. Tenn. 2006). Thus, whether



                                                  15

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 15 of 24 PageID #: 440
the Court is considering whether there has been a “loss of” covered property, such consideration

must focus on the “physical” nature of the loss. In addition, the word “direct” indicates

“‘immediate’ or ‘proximate’ cause, as distinct from remote or incidental causes.” Universal Image

Productions, Inc. v. Fed. Ins. Co., 475 Fed. Appx. 569, 573 (6th Cir. 2012).

       The term “physical” means “pertaining to real, tangible objects.” Black’s Law Dictionary

(11th ed. 2019). In the insurance context, the “requirement that the loss be ‘physical,’” is “widely

held” to “preclude any claim against the property insurer when the insured merely suffers a

detrimental economic impact unaccompanied by a distinct, demonstrable, physical alteration of

the property.” 10A Steven Plitt, et al. Couch on Insurance § 148:46 (3d ed. 1995). As shown, there

is no Tennessee case addressing whether the presence of a virus is direct physical loss. But, the

proposition that there must be a “distinct, demonstrable, physical alteration” prevails in many

jurisdictions. See e.g., Universal Image Prods., Inc., 475 Fed. Appx. at 573 (requirement of “direct

physical loss” not met where presence of bacteria in air conditioning system did not cause tangible

damage to insured premises); MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co.,

115 Cal. Rptr. 3d 27, 37 (Cal. App. 2d Dist. 2010) (“A direct physical loss ‘contemplates an actual

change in insured property then in a satisfactory state, occasioned by accident or other fortuitous

event directly upon the property causing it to become unsatisfactory for future use or requiring that

repairs be made to make it so.’”, citing and quoting AFLAC Inc. v. Chubb & Sons, Inc. (2003) 260

Ga. App. 306, 581 S.E.2d 317, 319.

       Indeed, emerging decisions concerning recent claims similar to Plaintiff’s show that there

is no physical loss or physical damage as required for coverage under similarly worded policies.

They hold that the Coronavirus and related closure orders do not cause “physical,” i.e., actual,

tangible, structural, loss or damage to property. See, e.g., Gavrilides Management Company et al.



                                                 16

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 16 of 24 PageID #: 441
vs. Michigan Insurance Company, Case No. 20-258-CB-C30 (Ingham County) (“Direct physical

loss of or damage to the property “has to be something with material existence. Something that is

tangible. Something . . . that alters the physical integrity of property.”); Social Life Magazine, Inc.

v. Sentinel Ins. Co., Ltd., 1:20-cv-03311-VEC (S.D.N.Y.), ECF No. 24-1 at pp. 5 & 15 (the

Coronavirus damages lungs; not printing presses).5

       Here, as in the precedents Cincinnati relies on, there was no direct physical loss. Thus there

can be no Business Income or Extra Expense coverage here.

       D.      Plaintiff’s Arguments Concerning The Virus Exclusion Fail Because There Is
               No Direct Physical Loss.

       Plaintiff claims that coverage exists because the Policy does not contain a virus exclusion.

Plaintiff is legally incorrect. As established, the insured policyholder bears the initial burden of

demonstrating the alleged “loss” falls within the policy. Blaine Constr. Corp., 171 F. 3d at 349.

That means that in this case Plaintiff must plead and prove that it incurred direct physical loss to

property at its premises. An exclusion can theoretically become relevant only if Plaintiff first meets

its burden of showing that there is direct physical loss. As established, Plaintiff cannot do so. Thus,

Plaintiff cannot fulfill the threshold requirement of a direct physical loss.

       The basic principle that a direct physical loss must be established before an exclusion can

even be pertinent is well-established in the law. See e.g. Hartford Life & Acc. Ins. Co., 2006 WL

2801878, *13 (M.D. Fla. 2006)( “[u]pon a finding that McClurg's death was not a loss covered by

the policy, it is unnecessary for the court to determine whether the intoxication exclusion applies



5
  No written opinions have been issued in Gavrilides Management Company and Social Life at the
time of filing this brief. The oral arguments and the Court’s oral ruling in Gavrilides are available
for viewing on YouTube: https://www.youtube.com/watch?v=Dsy4pA5NoPw&feature=youtu.be.
A copy of the hearing transcript is also attached for the Court’s convenience as Exhibit B. A copy
of the hearing transcript in Social Life is available through the Federal Court’s filing system,
PACER, and is attached for the Court’s convenience as Exhibit C.
                                                  17

    Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 17 of 24 PageID #: 442
to exclude coverage.”); Buce v. Allianz Life. Ins. Co., 247 F. 3d 1133, 1149, f/n 7 (11th Cir. 2001);

Ward Gen. Ins. Servs., Inc. v. Employers Fire Ins. Co., 114 Cal. App. 4th 548, 555, f/n 5, 7 Cal.

Rptr. 3d 844, 850 (2003); Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17 F.

Supp. 3d 323, 333 (S.D.N.Y. 2014); Roundabout Theatre Co. v. Cont’l Cas. Co., 302 A.D.2d 1, 9,

751 N.Y.S.2d 4, 10 (2002); Zinser v. Auto-Owners Ins. Co., 2017-Ohio-5668, ¶ 33 (Ohio App.).

Thus, in Ward Gen., a law firm closed because of a power outage. The loss of power was not a

direct physical loss. Ward Gen., 114 Cal. App.4th at 555. Because there was no direct physical loss,

it was unnecessary to decide whether a flood exclusion applied. Similarly, in Newman, there was

a database crash. There was no direct physical loss. Therefore, it was “unnecessary to analyze the

various exclusions and their application to this case.” Newman, 14 F. Supp.3d at 9.

       In sum, there is no coverage here because there is no direct physical loss. For that reason,

no exclusion is needed.

IV.    THERE IS NO CIVIL AUTHORITY COVERAGE.

       A.      The Allegations Of The Complaint Fail To Satisfy The Civil Authority
               Coverage.

       As established, the Policy’s Civil Authority coverage only applies if there is a Covered

Cause of Loss, meaning direct physical loss that is not excluded or limited, to property other than

the Plaintiff’s property. Even then, there is only Civil Authority coverage if additional

requirements are met. Even then, there is only Civil Authority coverage if, among other things, the

action of the civil authority prohibits access to the insured premises. (Policy at pp. 59 & 147)

“[L]osses due to curfew and other such restrictions are not generally recoverable. * * * If a policy

provides for business interruption coverage where access to an insured’s property is denied by

order of civil authority, access to the property must actually be specifically prohibited by civil

order, not just made more difficult or less desirable.” 11A Couch on Ins. § 167:15.

                                                 18

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 18 of 24 PageID #: 443
       B.      There Is No Direct Physical Loss To Other Property Even Alleged.

       Cincinnati has demonstrated that direct physical loss to property other than the Plaintiff’s

property is necessary. Courts nationwide have upheld that requirement. See Paradies Shops, Inc.

v. Hartford Fire Ins. Co., 2004 WL 5704715, at *1-2, *6 (N.D. Ga. Dec. 15, 2004) (holding that

there was no coverage in part because the FAA’s order that grounded planes after September 11th

was not a “direct result” of property damage); Kelaher, Connell & Conner, P.C. v. Auto-Owners

Ins. Co., 2020 WL 886120, 8 (D.S.C. Feb. 24, 2020); Not Home Alone, Inc. v. Philadelphia Indem.

Ins. Co., 2011 WL 13214381, 6 (E.D. Tex. Mar. 30, 2011); S. Texas Med. Clinics, P.A. v. CNA

Fin. Corp., 2008 WL 450012, 10 (S.D. Tex. Feb. 15, 2008); United Air Lines, Inc. v. Ins. Co. of

State of PA, 439 F.3d 128, 131 (2d Cir. 2006).

       Just as COVID-19 is not causing direct physical loss to Plaintiff’s premises, it is not

causing direct physical loss to other property. The Complaint fails to identify any distinct,

demonstrable, physical alteration of property, anywhere. Rather, it alleges COVID-19 and related

Closure Orders have required its business to cease or reduce operations. No facts are alleged that

demonstrate that these things happened because of direct physical loss to anybody’s property. This

fails to meet the standard set in D’Ambrosio, Twombly and Iqbal. Instead, as Plaintiff admits, the

closing or limiting of business operations protected the public from human to human transmission

of the virus: The orders closed all dine-in restaurant operations “in an effort to mitigate the impact

of COVID-19, to bend the curve of new infections and to disrupt the spread of the virus, with the

goal of saving lives and reducing strain on local healthcare resources[.]” (Compl. at ¶ 4; and see

Compl. at ¶¶ 5-6 (same)).

       There are no alleged facts showing any direct physical loss anywhere. There are no alleged

facts showing any change or alteration of anybody’s physical property. There are, however, as



                                                 19

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 19 of 24 PageID #: 444
admitted in the Complaint, facts showing that COVID-19 can be removed via cleaning. As

established, this is the marker of something that is not direct physical loss. Accordingly, there is

no direct physical loss to any other property as is required for Civil Authority coverage.

       C.      The Complaint Fails To Allege The Requisite Prohibition of Access Necessary
               For The Civil Authority Coverage To Apply.

       The Civil Authority coverage requires that access to Plaintiff’s premises be prohibited by

an order of Civil Authority. But, as Plaintiff admits, none of the government orders alleged in

Plaintiff’s Complaint “prohibit” access to its premises. The Civil Authority clause addresses the

prohibition of access, not of use. See Davidson Hotel Co. v. St. Paul Fire and Marine Ins. Co., 136

F.Supp.2d 901, 912 (W.D. Tenn. 2001). While there is no Tennessee precedent discussing the

“Civil Authority” clause, cases across the country recognize that this language is not triggered

where a policyholder’s premises is only rendered less accessible but not fully “prohibited.” See S.

Hospitality, Inc. v. Zurich Am. Ins. Co., 393 F. 3d 1137, 1139-41 (10th Cir. 2004). In S. Hospitality,

the grounding of flights after September 11th made it more difficult for customers to access

plaintiff’s hotels but did not “prohibit access” to them. Accordingly, there was no civil authority

coverage. S. Hospitality, 393 F. 3d at 1139.

       To the same effect is Kean, Miller, Hawthorne, D'Armond McCowan & Jarman, LLP v.

Nat'l Fire Ins. Co. of Hartford, 2007 WL 2489711, at *4–5 (M.D. La. Aug. 29, 2007). Kean, Miller

holds that there was no civil authority coverage where the insured closed its business as the result

of actions by civil authorities related to Hurricane Katrina coming ashore.

       [T]he Court located several cases from other jurisdictions, and in each of those
       cases, the court determined that the [Civil Authority Clause] at issue was
       unambiguous and further held that coverage did not exist under such a clause unless
       the action of civil authority actually and completely prohibited access to the
       insured premises. For example, in Southern Hospitality, Inc. v. Zurich American
       Ins., 393 F. 3d 1137 (10th Cir.2004), certain insured hotel operators brought suit
       against their insurer for denying their claims for loss of business income sustained

                                                 20

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 20 of 24 PageID #: 445
       when customers of their hotels canceled visits due to cancellation of airline flights
       by the Federal Aviation Administration (“FAA”) in the wake of the 9/11 attack.
       The hotel operators relied upon an identical Civil Authority Clause to that in the
       present case. The court held that there was no dispute that the FAA's order
       prohibiting the flying of airplanes qualified as an “action of civil authority.”
       However, even though the order stopped the flying of airplanes, it did not “prohibit
       access” to hotel operations. The court explained that the plain and ordinary meaning
       of the phrase “prohibits access” is to “formally forbid, esp. by authority” or to
       “prevent.” Thus, in order for the Civil Authority Provision to apply to the hotel
       operations, it would have to formally and directly forbid or prevent those
       operations, rather than tangentially affect them. In other words, the court
       determined that there must be a “direct nexus” between the civil authority
       order/action and the suspension of the insured's business for the Civil Authority
       Provision to apply, and because the FAA's order grounding flights did not itself
       “prevent, bar, or hinder access to” the plaintiff's hotels, coverage did not exist.

Kean, Miller, 2007 WL 2489711, at *4–5 (emphasis added).

       While the Complaint alleges that “the March 30, 2020 Order prohibited the public from

accessing Plaintiff’s restaurant, thereby causing the necessary suspension of its operations and

triggering the Civil Authority coverage under the Polic[y],” this allegation is inconsistent with the

terms of the Closure Orders themselves and with Plaintiff’s affirmative allegations that show the

Closure Orders permitted Plaintiff’s premises to remain open and accessible for food preparation,

take-out, and delivery services. (See Compl. at ¶ 40; but see Compl. at ¶¶ 4-6). As discussed,

where, as here, the Complaint’s allegations are in conflict with the terms of the Policy and the

Closure Orders, the terms of the Policy and the Closure Orders control. See, e.g., 5 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1327 & n. 22 (4th ed.) (Wright &

Miller). By attaching the Closure Orders to the Complaint, Plaintiff admits that the Closure Orders

did not prohibit the public or Plaintiff from accessing to the establishment. Likewise, Plaintiff

admits it could offer drive-through, pickup, carry-out, or delivery service for food or drink.

(Compl. at ¶¶ 4-6). Plaintiff could also perform the “minimum necessary activities required to

maintain any business or organization.” (See, e.g., Dkt. No. 1-4, p. 12, ¶ 30). Thus, because

                                                 21

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 21 of 24 PageID #: 446
Plaintiff could still access the premises, coverage under the “Civil Authority” provision is not

triggered. Therefore, Plaintiff has failed to state a claim to which it is entitled to relief and this

Court should grant the Motion to Dismiss.

       Similarly, there is no Civil Authority coverage when the government order keeps people

confined to their homes. See Syufy Enters. v. Home Ins. Co. of Ind., 1995 WL 129229, at *2 (N.D.

Cal. Mar. 21, 1995); Brothers, Inc. v. Liberty Mut. Fire Ins. Co., 268 A.2d 611, 614 (D.C. 1970).

In Syufy, there was a curfew to prevent rioting. Still, there was no civil authority coverage because

access to the insured premises, a movie theater, was not prohibited. In Brothers, a curfew was

ordered because of riots. However, although the curfew prevented a restaurant’s customers from

being out and about, it did not prohibit access to the restaurant’s premises. The curfew orders in

Syufy and Brothers, Inc. are analogous to the stay at home order issued in Tennessee.

       Furthermore, access to premises must be prohibited, not just limited, as for example, access

being limited to carry out food and beverage service in this case. See Schultz Furriers, Inc. v

Travelers Cas. Ins. Co. of Am., 2015 WL 13547667, at *6 (N.J. Super. L. July 24, 2015); Ski

Shawnee, Inc. v. Commonwealth Ins. Co., 2010 WL 2696782, at *4 (M.D. Pa. July 6, 2010). In

Schultz, there were serious traffic issues in lower Manhattan following Superstorm Sandy.

Nevertheless, there was no civil authority coverage because it was not completely impossible for

the public to access the insured store. In Ski Shawnee, a bridge repair hindered or dissuaded the

majority of customers from visiting a ski resort. Ski Shawnee holds that did not constitute

prohibition of access to the premises. See also Goldstein v Trumbull Ins. Co., 2016 WL 1324197,

at *12 (N.Y. Sup. Ct. Apr. 05, 2016); TMC Stores, Inc. v. Federated Mut. Ins. Co., 2005 WL

1331700, at *4 (Minn. Ct. App. June 7, 2005).




                                                 22

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 22 of 24 PageID #: 447
       Because the Complaint’s allegations establish access was not prohibited, the Civil

Authority coverage does not apply. Therefore, Plaintiff has failed to state a claim to which it is

entitled to relief and this Court should grant the Motion to Dismiss.

                                         CONCLUSION

       For the reasons established above, Cincinnati respectfully requests that its Motion to

Dismiss be granted.

       Dated this [15th] day of July, 2020.

                                      Respectfully submitted,



                                      _s/ Curtis L. Campbell__________________________
                                      PARKS T. CHASTAIN
                                      Registration No. 13744
                                      DIRECT: (615) 630-7717
                                      (615) 256-8787, Ext. 114
                                      pchastain@bkblaw.com
                                      E. JASON FERRELL
                                      Registration No. 24425
                                      DIRECT: (615) 630-7716
                                      (615) 256-8787, Ext. 116
                                      jferrell@bkblaw.com
                                      CURTIS L. CAMPBELL
                                      Registration No. 37515
                                      DIRECT: (615) 630-7715
                                      (615) 256-8787, Ext. 115
                                      ccampbell@bkblaw.com
                                      Attorneys for the Defendants, The Cincinnati Insurance
                                      Company, The Cincinnati Casualty Company, and The
                                      Cincinnati Indemnity Company

                                      BREWER, KRAUSE, BROOKS & CHASTAIN, PLLC
                                      545 Mainstream Drive, Suite 101
                                      Nashville, TN 37228

                             CERTIFICATE OF SERVICE

     I hereby certify that on this 15th day of July 2020, a true and correct copy of the foregoing
THE CINCINNATI DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR MOTION TO

                                                23

  Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 23 of 24 PageID #: 448
DISMISS PURSUANT TO FED.R.CIV.P. 12(b)(6) was filed electronically. Notice of this filing will
be sent by operation of the court’s electronic filing system to all parties indicated on the electronic
filing receipt. All other parties will be served by regular U. S. Mail. Parties may access this file
through the court’s electronic filing system.

T. Roe Frazer II, Esquire
Patrick D. McMurtray, Esquire
Thomas Roe Frazer III, Esquire
Frazer, PLC
30 Burton Hills Blvd., Suite 450
Nashville, TN 37215

                                       _s/ Curtis L. Campbell__________________________
                                       CURTIS L. CAMPBELL

CLC:




                                                  24

   Case 3:20-cv-00429 Document 17 Filed 07/16/20 Page 24 of 24 PageID #: 449
